Citation Nr: 1421882	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for geographic tongue with residual tongue sensitivity, to include burning sensation and altered sense of taste.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to October 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law in February 2014.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran was granted a 60-day abeyance period in order to submit additional evidence.  In March2014 and April 2014 additional evidence was received with a waiver of initial RO consideration.

A May 2014 review of the Veteran's paperless claims processing system reveals additional VA treatment records that have not been considered by the RO; however, such records are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran's geographic tongue first manifested in service and continued after service to the present.

2.  The Veteran's geographic tongue currently manifests as residual sensitivity, to include burning sensation and altered sense of taste.


CONCLUSION OF LAW

The criteria for service connection for geographic tongue with residual tongue sensitivity, to include burning sensation and altered sense of taste are met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for his tongue disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has geographic tongue with residual disability of burning sensation and altered sense of taste.  Indeed, a November 1998 VA treatment record and a February 1999 VA treatment record, document such disorder.  A March 2014 correspondence from the Veteran's treating VA provider notes that the Veteran has geographic tongue that causes him to experience a burning sensation on his tongue.  Additionally, March 2014 correspondence from the Veteran's treating VA provider documents that the VA Ear Nose and Throat (ENT) specialist indicated that increased sensitivity to spices may alter the Veteran's sense of taste.

The Board also finds that the Veteran's geographic tongue first manifested in service.  In a March 1985 service treatment record, the Veteran reported an inflamed area to the back of his tongue.  On September 1985 service retirement physical examination, while no lesions of the tongue were noted, it was noted that the Veteran's tongue displayed a minimal deviation to the right.  During the February 2014 videoconference hearing, the Veteran testified that he first noticed a little lesion on the side of his tongue in service, probably a month or so before his retirement physical.  The Veteran indicated that during his retirement physical he was told that he had herpes of the tongue.  He indicated that he was so ashamed that he did not seek help for the tongue disability.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence reasonably shows that the tongue disorder noted in service is the same as the currently diagnosed tongue disorder.  The Veteran credibly testified that the current lesion on his tongue is the same lesion he noticed during service in 1985.  The Board notes that the Veteran is competent to report a lesion on his tongue.  The Veteran also testified that at first there was no tongue discomfort in service; however, he stated that his tongue disability has increased in severity in that he currently experiences discomfort when he eats certain kinds of food or drink certain kinds of liquids.  He testified that he had to change his eating and drinking habits.  The Board also finds that the Veteran is competent to report an increase in discomfort and residuals from the geographic tongue disability such as a burning sensation and altered sense of taste.  Furthermore, as noted above, the residuals of burning sensation and altered sense of taste have been corroborated by the Veteran's treating VA physician and VA ENT.  See March 2014 VA correspondence.

The competent lay and medical evidence reasonably shows inception of geographic tongue in service, with persistence since.  The requirements to establish service connection are met; service connection for geographic tongue with residual tongue sensitivity, to include burning sensation and altered sense of taste is warranted.


ORDER

Service connection for geographic tongue with residual tongue sensitivity, to include burning sensation and altered sense of taste is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


